IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,193




EX PARTE ROWDY LEE YATES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F02-15107-PV IN THE 292ND DISTRICT COURT
FROM DALLAS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of injury to a child
and sentenced to eighteen years’ imprisonment. 
            Applicant contends that counsel rendered ineffective assistance because he failed to advise 
Applicant of his right to appeal and to file timely notice of appeal. The trial court has determined that
Applicant was denied his right to appeal. We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. F02-15107-PV
from the 292nd Judicial District Court of Dallas County. Applicant is ordered returned to that time
at which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain
a meaningful appeal. All time limits shall be calculated as if the sentence had been imposed on the
date on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute
an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30
days after the mandate of this Court issues.
 
Delivered: August 19, 2009
Do Not Publish